McBRIDE, Judge.
Defendant appeals from a judgment in plaintiff’s favor for $374.50, representing the purchase price of six fire-damaged pumps which defendant purchased as junk metal and on an “as is” basis, at the rate of $5 cwt., and the defense is that upon delivery the pumps were minus certain parts, which charge is denied by plaintiff.
Defendant selected the pumps, marking them with chalk for identification, and these very pumps were delivered to and receipted for by defendant himself who-still had them in his possession up to the date of the trial below, and if it be a fact, which- we do not believe, certain parts were missing when delivery was made, defendant should not complain for he was charged according to weight, which was 7,490 pounds, at the time of delivery.
Furthermore, defendant has effectively ratified, the sale and delivery, for it is shown that more than three months after the transaction defendant endeavored to resell the pumps, and to that end inserted an advertisement in the “For Sale” column of the classified ads in a local newspaper.
For the' reasons assigned, the judgment appealed from is affirmed.
Affirmed.
REGAN, J., absent, takes no part.